PER CURIAM.
Craig Eugene Edwards [“Edwards”] appeals his conviction of attempted felony murder and robbery with a firearm, for which he was sentenced to a term of life imprisonment. We affirm because the trial court did not err in admitting the Orlando detective’s three-way telephone conversation with Edwards and Edwards’ mother. Sufficient evidence was presented to confirm that the male voice belonged to Edwards. We also find that the claimed error was not properly preserved for appellate review and that, in any event, given the overwhelming evidence of Edwards’ guilt, any error would be harmless.
AFFIRMED.
GRIFFIN, SAWAYA and TORPY, JJ., concur.